Citation Nr: 0414702	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-03 771	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than January 7, 
2002 for the award of special monthly pension (SMP) based on 
the need for regular aid and attendance of another person.

2.  Entitlement to an increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.  

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for schizophrenia.  

4.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C.A. § 1702 (West 2002). 

5.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1971.  Service in Vietnam is indicated by the evidence of 
record.  He was determined to be incompetent for VA purposes 
in April 2002.  See 38 C.F.R. § 3.353 (2003).  
The evidence of record indicates that veteran's mother is his 
legal custodian.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).

Issues on appeal

By rating action in August 1976, the veteran was denied 
service connection for an acquired psychiatric disorder, 
characterized as schizophrenic reaction.  Thereafter, by 
rating decision in December 1984 he was denied service 
connection for PTSD.  No appeal was perfected as to either 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.302 (2003).  

Subsequently, service connection for PTSD was denied by RO 
rating action in November 1993.  The veteran perfected an 
appeal of that decision.  Given the RO's prior denials, as 
noted above, the Board in May 1996 remanded the claim to the 
RO to consider the issue of whether new and material evidence 
had been submitted to reopen a claim for service connection 
for an acquired psychiatric disorder, to include PTSD.  In 
March 1998, the Board remanded the issue of entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD, to the RO for further development.  

In April 2002, the RO granted service connection for PTSD and 
assigned a disability rating of 50 percent; service 
connection for schizophrenia was denied.  
A supplemental statement of the case (SSOC) as to the issue 
of service connection for schizophrenia, which remained on 
appeal, was issued later that month.  In June 2002, the 
veteran, through his attorney, filed a notice of disagreement 
(NOD) with respect to the evaluation assigned for PTSD and 
the denial of service connection for schizophrenia [although 
a NOD as to the latter issue was not necessary since the 
issue was already on appeal].  The veteran's appeal as to the 
evaluation assigned for PTSD was perfected in January 2003.  
See VA Form 9, dated January 28, 2003.  

The RO's April 2002 rating decision, in addition to granting 
service connection for PTSD and denying service connection 
for schizophrenia, denied service connection for psychosis 
for the purpose of establishing eligibility for treatment 
under 38 U.S.C. § 1702.  The veteran's NOD referred to that 
matter also, and an appeal has subsequently been perfected as 
to that issue.  The April 2002 rating decision also granted 
entitlement to SMP based on the need for regular aid and 
attendance of another person, and assigned an effective date 
of January 7, 2002 for the award of that benefit.  The same 
rating decision also denied entitlement to TDIU.  The veteran 
has perfected appeals as to the effective date of the award 
of SMP and the denial of TDIU.  

In an April 2003 rating decision, the RO granted service 
connection for tinnitus, evaluated as 10 percent disabling.  
The veteran has perfected an appeal as to the disability 
evaluation assigned for tinnitus.    

The Board will address on the merits in this decision the 
issues of entitlement to an earlier effective date for the 
award of SMP and entitlement to an increased rating for 
tinnitus.  The remaining issues are being REMANDED to the RO 
via the Appeals Management Center in Washington, D.C for 
reasons expressed below.  
VA will notify the veteran and his attorney if further action 
is required.

Additional matters

In the June 2002 notice of disagreement, the veteran's 
representative indicated that the veteran was seeking an 
earlier effective date for the award of "special monthly 
compensation for aid and attendance".  See the 
representative's statement dated June 18, 2002.  This does 
not appear to be anything more than an inadvertent 
misstatement; the April 2002 rating decision shows that the 
veteran was awarded "special monthly pension", not 
"special monthly compensation".  Compare 38 U.S.C.A. 
§§ 1114, 1521 (West 2002).  Accordingly, the Board will 
adjudicate the claim on that basis. 

In a July 2003 rating decision, the RO denied entitlement to 
service connection for end-stage right lower extremity 
ischemia with digital gangrene.  To the Board's knowledge, 
the veteran has not filed a NOD as to that decision.  
Therefore, that issue is not currently in appellate status, 
and accordingly it will not be addressed in this decision.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201 (2002); Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[a NOD initiates appellate review in the VA administrative 
adjudication process].

As a final preliminary matter, with respect to the 
schizophrenia claim, the Board notes that the April 2002 RO 
rating action appeared to adjudicate the claim on a de novo 
basis, despite the prior final denial of the veteran's claim 
and despite the Board's discussion of the matter in its May 
1996 and March 1998 decisions. Therefore, the issue is 
properly framed as listed on the title page above.  This 
matter will be discussed more thoroughly in the remand 
section below.




FINDINGS OF FACT

1.  A VA outpatient treatment record shows that the veteran 
required the need for regular aid and attendance on January 
7, 2002.  A formal claim for SMP based on the need for 
regular aid and attendance was received in February 2002.  

2.  In an April 2002 rating decision, the RO awarded SMP 
based on the need for aid and attendance of another, 
effective January 7, 2002.  

3.  The veteran has persistent, recurrent tinnitus.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's tinnitus, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
7, 2002 for the award of SMP based on the need for regular 
aid and attendance of another person have not been met.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.401 (2003).

2.  The criteria for a disability rating in excess of 
10 percent for tinnitus are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002 and 
2003); VAOPGCPREC 2-2003.

3.  The criteria for increased disability rating for tinnitus 
on an extraschedular basis have not been met.  38 C.F.R. 
§ 3.321(b)(1) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an earlier effective date for the award of 
SMP based on the need for regular aid and attendance of 
another person.  He also seeks a higher evaluation for his 
service-connected tinnitus.  Specifically, he asserts that a 
compensable evaluation should be assigned for each ear.  As 
noted in the Introduction, the remaining issues on appeal are 
being remanded to the RO.  

For the sake of clarity, the Board will separately address 
the issues of entitlement to an earlier effective date for 
SMP and an increased rating for tinnitus.  Although all of 
the evidence in the claims file may not be specifically cited 
in the Board's decision, the Board has reviewed and 
considered all of the evidence in the claims file in reaching 
its conclusions.

The VCAA 

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held, however, that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(Aug. 30, 2001).  In the instant case the facts are not in 
dispute; resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations pertaining to 
the effective date of an award of SMP based on the need for 
regular aid and attendance of another person.  Consequently, 
the VCAA is not applicable to the effective date issue 
decided herein.  

Similarly, with respect to the increased rating claim for 
tinnitus, the matter to be resolved is legal in nature and 
its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  The issue 
to be decided is whether VA regulations allow for the 
assignment of separate disability ratings for tinnitus.  In 
the instant case, as will be discussed below, separate 
10 percent ratings for tinnitus in each ear are prohibited 
pursuant to an opinion from VA's Office of the General 
Counsel (OGC) on this issue, VAOPGCPREC 2-2003.  That OGC 
opinion is binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002).    The pertinent facts are not in dispute.  
Application of pertinent provisions of the law and 
regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case.  Accordingly, VCAA can have no effect on this 
appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) and Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
[VCAA not applicable "because the law as mandated by statute 
and not the evidence is dispositive of the claim"].  See 
also VAOPGCPREC 2-2004 [the VCAA is inapplicable to claims 
involving increased ratings for "bilateral" tinnitus].    

The Board hastens to add, however, that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  See 38 C.F.R. § 3.103 (2002).  The 
record reflects that he has been informed of the various 
requirements of law pertaining to his appeal on the earlier 
effective date issue in the January 2003 statement of the 
case (SOC).  Neither the veteran nor his representative have 
submitted or identified any additional evidence which would 
have a bearing on this case.  In fact, in statements dated in 
January 2003, after the issuance of the SOC, the veteran 
indicated that he had no further evidence to submit and that 
he wished his appeal to be forwarded to the Board without 
waiting for the 60 day period to expire.  



1.  Entitlement to an effective date earlier than January 7, 
2002 for the award of SMP based on the need for regular aid 
and attendance of another person.

Pertinent Law and Regulations

Criteria - SMP - aid and attendance

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. 1521 (West 2002).  

Under 38 C.F.R. § 3.351(b) (2003), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2003).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a) (2003).

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Effective dates

The general rule is that the effective date of a claim is the 
date of its receipt by VA or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400.  However, a 
specific regulation applies to the effective date of awards 
of aid and attendance or housebound pension benefits payable 
to a veteran.  Awards of pension or compensation payable to 
or for a veteran will be effective as follows:

When an award of pension or compensation based on an 
original or reopened claim is effective for a period 
prior to the date of receipt of the claim, any 
additional pension or compensation payable by reason of 
need for aid and attendance or housebound status shall 
also be awarded for any part of the award's retroactive 
period for which entitlement to the additional benefit 
is established.  38 C.F.R. § 3.401(a)(1) (2003).

Claims

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2003).

If a formal claim for pension has previously been allowed, a 
report of examination or hospitalization can be accepted as 
an informal claim for benefits.  Acceptance of a report of 
examination or treatment as a claim for increase is subject 
to the payment of retroactive benefits from the date of a 
report or for a period of one year prior to the date of 
receipt of the report.  See 38 C.F.R. § 3.157 (2003).  As to 
reports prepared by VA or the uniformed services, the date of 
receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

Factual background

The medical evidence reflects that the veteran has a long-
standing history of psychiatric illness, diagnosed as 
schizophrenia.  As discussed elsewhere in this decision, the 
veteran has been attempting to establish service connection 
for schizophrenia since 1976, but service connection has not 
been granted.  In an April 1991 rating decision, the RO 
awarded the veteran nonservice-connected pension benefits 
based on his psychiatric disability, effective in March 1990.  

The records show numerous admissions at VA and private 
facilities from 1993 to 2002 due to schizophrenia.  A May 
1997 VA discharge summary notes that the veteran was admitted 
as a transfer from another facility because of psychosis and 
inability to care for himself at home.  

A VA psychiatric note dated on January 7, 2002 indicates that 
the veteran was seen for follow-up of chronic paranoid 
schizophrenia.  It was noted that he had recently been 
discharged from the Hastings Regional Center.  The veteran 
was very defiant and uncooperative during the visit, and 
refused to talk about his psychiatric problems.  He just said 
that he was doing all right and did not need to be on any 
medication.  He subsequently walked out of the clinic before 
a mental status evaluation could be conducted.  The diagnosis 
was chronic paranoid schizophrenia.  It was noted that the 
veteran refused to be complaint with his medication, although 
his mother stated that he had been taking his medication on a 
regular basis.  It was recommended to her that the veteran be 
hospitalized or placed in a more supervised care facility 
where his medications could be supervised.  She agreed with 
that.  

A VA Form 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance) dated February 
15, 2002 shows that the veteran had been transported to 
Richard Young Hospital in Kearney, Nebraska by the local 
police.  It was noted that he was disheveled and agitated and 
refused to bathe or shave, and was spotty with self-feeding.  
The diagnosis was schizophrenia.  The VA examiner certified 
that the veteran was in need of regular aid and attendance of 
another person.

In April 2002, the veteran was awarded SMP based on the need 
for regular aid and attendance of another person, effective 
January 7, 2002, the date of the VA psychiatric note which 
recommended that the veteran be hospitalized or placed in a 
supervised care facility.  

Analysis

The RO has assigned an effective date of January 7, 2002, for 
the award of SMP based on the need of regular aid and 
attendance.  The veteran's representative has not  made any 
specific contentions as to what the effective date should be, 
simply asserting that the effective date should be earlier.  
Specifically with reference to the VCA, the representative 
has not disputed any facts or contended that additional 
evidence need to be obtained.

Upon review of the record, the Board finds that the RO has 
assigned the proper effective date for the award of SMP, 
January 7, 2002.  The RO viewed the January 7, 2002 VA 
psychiatric note as establishing the veteran's need for aid 
and attendance.  In other words, the RO construed the VA 
psychiatric note as an informal claim for SMP based on the 
need for aid and attendance.  See 38 C.F.R. §§ 3.155, 3.157 
(2003).  The veteran submitted a formal claim for SMP based 
on the need for regular aid and attendance shortly thereafter 
with the submission of VA Form 21-2680 dated February 15, 
2002.  

The Board has reviewed the record to ascertain whether there 
are any claims of entitlement to SMP based on the need for 
aid and attendance, either formal or informal, before January 
7, 2002.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992) [the Board is required under statute and regulation to 
evaluate the evidence of record dating back one year before 
the claim's filing to determine whether the veteran's 
unemployability due to service-connected disabilities was 
ascertainable within on year before he submitted his formal 
claim].  See also 38 U.S.C.A. § 5110(b)(2).  The Board finds 
that there are none, and the veteran and his attorney have 
identified none.  

While the medical records show numerous hospitalizations over 
the last decade, none of these reports can be considered an 
informal claim for benefits.  In this regard, the Board notes 
that while the hospitalizations reflect that the veteran 
experienced periodic exacerbations of the psychiatric 
illness, due mainly to his drinking and noncompliance with 
his medications, they do not show that he was so helpless as 
to need the regular aid and attendance of another person.  
There were no specific restrictions placed on the veteran at 
discharge and no indication that he was unable to care for 
himself.  The records show that when taking his medications 
he was able to function independently.  

The only record which arguably reflects such a level of 
disability is the May 1997 VA discharge summary which notes 
the veteran's "inability to care for himself at home."  
However, since a formal claim for SMP was not filed within a 
year after that date, the May 1997 record can not be 
considered an informal claim.  See 38 C.F.R. §§ 3.155, 3.157; 
see also Servello, supra.  

Therefore, the Board determines that the findings on the 
January 7, 2002 VA psychiatric note may be viewed as the 
first confirming evidence that the veteran was not able to 
adequately attend to his needs of daily living without the 
regular aid and attendance of another person, which was not 
significantly documented in the previous clinical data.  A 
formal claim for benefits was received in February 2002.  
Accordingly, the Board finds that an effective date prior to 
January 7, 2002 for the award of SMP based on the need for 
regular aid and attendance of another person is not 
warranted.  See 38 C.F.R. § 3.401.  The benefit sought on 
appeal is therefore denied.  

2.  Entitlement to an increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.  

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Evaluation of tinnitus

The veteran's tinnitus has been evaluated as 10 percent 
disabling from the date of his initial claim of entitlement 
to service connection, November 15, 2002.

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 12, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 12, 2003, Diagnostic Code 6260 
provides a single level of disability.

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

As will be explained in greater below, under all versions of 
the regulation, the maximum rating which is available for 
tinnitus is 10 percent.  

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  He contends, in essence, 
that VA regulations allow the assignment of separate ratings 
for tinnitus in each ear.  

Schedular consideration

The medical evidence establishes that the veteran has 
complained of long term tinnitus.  Service connection has 
been granted for tinnitus and the tinnitus has been rated as 
10 percent disabling.  It is the veteran's contention that he 
should be assigned separate 10 percent ratings for tinnitus 
in each ear because the disorder is bilateral.  Through 
counsel, he has specifically cited the case of Wanner v. 
Principi, 17 Vet. App. 4 (2003), in which the Court remanded 
a claim for separate evaluations for tinnitus for 
consideration of 38 C.F.R. § 4.25 (b) [providing that 
"[e]xcept as otherwise provided in this schedule, the 
disabilities arising from a single disease entity [...] are to 
be rated separately as are all other disabling conditions, if 
any"].    

In his VA Form 9, the veteran acknowledged that in Wanner the 
Court did not decide the issue of whether separate ratings 
could be assigned for tinnitus, but simply remanded the issue 
to the Board for a more thorough discussion of the matter.  
The Court ordered the Board to consider the veteran's 
argument, initially raised before the Court, that he was 
entitled to separate 10 percent ratings, one for each ear, 
for bilateral tinnitus.  The Court intimated no opinion as to 
the outcome of the case.  A search of the Court's subsequent 
jurisprudence does not reveal that it has otherwise addressed 
this specific question.

Thus, the Court's current jurisprudence is that the Board 
must provide "reasons and bases" for its decision (as it 
must in all cases) specifically with respect to 38 C.F.R. 
§ 4.25.  The Board will proceed to do so.

Due to the Court's concerns, the Board requested an opinion 
from VA OGC on this matter.  In VAOPGCPREC 2-03, OGC noted 
that "tinnitus is the perception of sound in the absence of 
an acoustic stimulus."  VAOPGCPREC 2-03 at p. 2, citing The 
Merck Manual 665 (17th Ed. 1999).  The OGC referenced the 
notice of proposed rulemaking resulting in the amendment to 
Diagnostic Code 6260 in May 2003 for the medical explanation 
of tinnitus:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].

Based on this medical explanation the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  

VA OGC therefore determined that the both original and 
revised versions of Diagnostic Code 6260 authorized a single 
10 percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  The Board is bound to follow this opinion.  See 
38 U.S.C.A. § 7104(c) (West 2002).

The Board initially finds that it can consider this matter 
without the necessity of remanding it to the RO.  See Bernard 
v Brown, 4 Vet. App. 384 (1993).  The resolution of this case 
is in essence dependent upon the OGC opinion, which is of 
course as binding on the ROs as it is on the Board.  Thus, 
remanding the case to the RO would accomplish nothing except 
to further delay resolution of this case.  

Turning specifically to 38 C.F.R. § 4.25, that provisions 
stands for the proposition that in general, all disabilities, 
including those arising from a single disease entity, are 
rated separately.  See 38 C.F.R. § 4.25 (2002).  However, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
See Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would 
result in pyramiding, which is contrary to the provisions of 
38 C.F.R. § 4.14.

Thus, the provisions of 38 C.F.R. § 4.25(b) (2003) stipulate 
that the disabilities arising from a single disease entity 
(such as arthritis, multiple sclerosis, cerebral vascular 
accident, etc.) are to be rated separately.  However, the 
determination by OGC that tinnitus, either unilateral or 
bilateral, is to be rated as a single disease entity, in 
essence constitutes a determination that tinnitus is a 
unitary disability that cannot be divided into distinct and 
diverse impairment of separate body parts.

The current version of Diagnostic Code 6260 specifically 
prohibits such separate evaluations, which exempts the 
current version altogether from the reach of 38 C.F.R. § 4.25 
(b), as indicated in the language "[e]xcept as otherwise 
provided in this schedule."  

The former version of the rating schedule did not mention 
separate evaluations for tinnitus one way or the other, 
although a fair reading of the rating criteria would lead to 
the conclusion that 10 percent was the maximum rating 
provided for tinnitus, and this was in fact VA's practice.  
Indeed, VA General Counsel Opinion VAOPGCPREC 2-2003 
specifically stated "The intended effect of this action is 
to codify current standard VA practice by stating that 
recurrent tinnitus will be assigned only a single 10-percent 
evaluation whether it is perceived in one ear, both ears, or 
somewhere in the head."

In any event, separate evaluations are specifically 
prohibited by VA General Counsel Opinion VAOPGCPREC 2-2003, 
which the Board is bound to follow.  Accordingly, the Board 
has considered the applicability of 38 C.F.R. § 4.25(b) and 
finds that its provisions are not applicable to tinnitus, do 
not require the Board to award separate evaluations for 
tinnitus in each ear, and the Board is in fact prohibited 
from so doing.  The Board is not free to accept or reject 
General Counsel opinions on its own motion.  Rather, the law 
expressly requires that the Board "shall be bound in its 
decisions by...the precedent opinions of the chief legal 
officer of the Department."  38 U.S.C.A. § 7104(c) (West 
2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).    

The Board additionally observes that the veteran has not 
presented or identified any medical or other evidence which 
challenges the medical premise of the VAOGC opinion.  Nor has 
he suggested that there exists any such evidence.  Rather, 
the veteran relies exclusively on a legal argument, that is 
that the provisions of 38 C.F.R. § 4.25 allow for the 
assignment of separate 10 percent disability ratings for 
tinnitus.  This contention has been discussed by the Board 
above and rejected.   

Fenderson considerations 

The veteran has been assigned a 10 percent rating for 
service-connected tinnitus effective November 15, 2002, the 
date of his claim of entitlement to service connection.  
Based on the record, the Board finds that a 10 percent 
disability rating, which as discussed above, is the maximum 
rating available, was properly assigned for the entire 
period.  

Extraschedular consideration

In the August 2003 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2003) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the appellant's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2003).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that his tinnitus creates an 
exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his tinnitus.  Indeed, it does 
not appear from the record that he has ever been hospitalized 
due to tinnitus.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability (i.e., beyond that already contemplated in the 
assigned evaluation).  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Although as discussed elsewhere in this decision the record 
is replete with references to the veteran's unemployability 
due to psychiatric problems, nowhere is there shown marked 
interference with employability due to his service-connected 
tinnitus.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus.  The Board's decision is 
based on a reading of the appropriate regulation, as 
interpreted by VA OGC.  As noted above, the veteran and his 
representative have furnished no evidence to the contrary.  
Because of the absence of legal merit or lack of entitlement 
under the law, the claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit 
sought on appeal is denied.


ORDER

Entitlement to an effective date earlier than January 7, 2002 
for the award of SMP based on the need for regular aid and 
attendance of another person is denied. 

Entitlement to an increased disability rating for tinnitus is 
denied.  

REMAND

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for schizophrenia.  

4.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C.A. § 1702 (West 2002). 

5.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

The remaining issues on appeal all involve, in one way or 
another, the veteran's psychiatric problems, PTSD and 
schizophrenia.  The former is service-connected; the latter 
is not, and the veteran is seeking entitlement to service 
connection for schizophrenia.  The Board believes that these 
issues are inextricably intertwined. See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].       
For reasons explained below, the Board believes that these 
issues must be remanded for additional evidentiary and 
procedural development 

Reasons for remand

The veteran is currently service connected for PTSD, 
evaluated as 50 percent disabling and tinnitus, evaluated as 
10 percent disabling.  His nonservice-connected disabilities 
include, principally, schizophrenia.  

It is uncontroverted that the veteran's psychiatric 
disabilities are severe and preclude gainful employment.  The 
most significant difficulty in arriving at an informed 
decision in this case is that it is unclear to what extent 
the veteran's service-connected PTSD, as opposed to the non 
service-connected psychosis, impacts his disability picture.  
The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of competent medical evidence which does so.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).

While the record in this case clearly shows that the veteran 
is unemployable due to mental health issues, it is unclear as 
to whether his unemployability is due to his service-
connected PTSD, his nonservice-connected schizophrenia or 
both.  The Board notes that entitlement to TDIU under 
38 C.F.R. § 4.16 requires that unemployability be the result 
of service-connected disability only.  See 38 C.F.R. § 4.16 
(2003).  

The veteran's representative has requested that a medical 
opinion be requested to differentiate the veteran's 
psychiatric symptomatology attributable to his PTSD and his 
nonservice-connected schizophrenia.  In March 2003, a VA 
physician reviewed the veteran's claims folder.  The 
physician indicated that the veteran was unemployable because 
of chronic paranoid schizophrenia and "depression".  The 
physician further stated that the veteran's "mental health 
issues", which included PTSD, rendered him unemployable.  A 
VA physician in June 2003 reiterated that the veteran's 
mental disabilities in general rendered him unemployable, 
while noting that schizophrenia was by far the most serious 
and disabling of his mental illnesses.  

The Board believes that additional development is called for 
to delineate the extent of impairment caused, respectively, 
by the  veteran's service-connected PTSD and non-service-
connected psychosis. [The Board adds in passing that if 
service connection is granted for schizophrenia these matters 
would become effectively moot.]  

As was noted in the Introduction, the veteran's claim for 
service connection for schizophrenia was denied in a final 
August 1976 VA rating decision.  Before reopening the claim, 
it must first be determined whether new and material evidence 
has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Two previous Board remands instructed the RO to 
consider this matter, but as noted above the RO decided the 
claim on a de novo basis.  In readjudicating this claim, the 
agency of original jurisdiction must initially determine 
whether new and material evidence has been submitted.  See 
Stegall v. West, 11 Vet. App. 268 (1998) [RO compliance with 
a remand is not discretionary; if a RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required].

In addition, although the VCAA appears to have left intact 
the requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim before VA's statutory duty to assist attaches,  
the Court has held that VA's duty to notify claimants 
includes claims to reopen.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After a 
careful review of the record, the Board notes that in regard 
to the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
schizophrenia the veteran has not received notice which fully 
complies with the VCAA and Quartuccio.  [The VCAA notices 
provided the veteran in April 2003 and July 2003 concerned 
unrelated issues].  This procedural defect should be 
rectified on remand, assuming that the state of the law has 
not changed in the interim.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  With regard to the matter of whether 
new and material evidence has been 
received which is sufficient to reopen 
the veteran's claim of entitlement to 
service connection for schizophrenia, VBA 
should provide the veteran with a VCAA 
notice letter that informs him of what 
evidence he is responsible for obtaining 
and what evidence VA will obtain.  

2.  VBA should arrange for a VA 
psychiatrist to review the veteran's 
claims file and, to the extent possible, 
differentiate between psychiatric 
symptomatology due to the service-
connected PTSD and the nonservice-
connected schizophrenia.  Specifically, 
the psychiatrist should offer an opinion 
as to whether the veteran is unemployable 
due solely to his service-connected PTSD.  
If it is impossible to so differentiate, 
this should be so stated.  If a 
psychiatric examination and/or 
psychological testing of the veteran is 
deemed to be necessary by the examiner, 
this should be accomplished.   The 
rationale for any opinion expressed must 
be provided.  

3.  Thereafter, VBA should readjudicate 
the issues remaining on appeal (whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
schizophrenia; entitlement to service 
connection for a psychosis for the 
purpose of establishing eligibility for 
treatment under 38 U.S.C.A. § 1702; 
entitlement to an increased rating for 
PTSD; and entitlement to TDIU).  

If any benefit sought remains denied, the veteran and his 
representative should be provided a SSOC, which reflects 
consideration of all additional evidence, and be given 
appropriate opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate review.  
The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



